EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Russell on 3/16/21.

The application has been amended as follows: 

In the Claims:
Claim 1, line 13, “and” has been deleted;
line 15, after “block”, --wherein the second level prediction mode is a position dependent intra prediction combination (PDPC) mode that combines the second level prediction process generated using the PDPC mode with the first level predictor;
wherein determining if the second level intra prediction mode was combined with the at least one of the intra prediction modes is determined based 
wherein the list identifies constrained first level prediction modes, wherein constrained first level prediction modes are excluded from combination with the second level intra prediction mode;
wherein planar mode and DC mode are first level intra prediction modes included in the list of constrained modes and a position dependent intra prediction combination (PDPC) mode is the second level prediction mode, the list thereby excluding combination of either the planar mode or the DC mode with the PDPC mode;
wherein the position dependent intra prediction combination (PDPC) mode is further constrained for decoding I slices and excluded for P and/or B slices; and
wherein when the list indicates that a position dependent intra prediction combination (PDPC) mode is disabled for the selected at least one of the intra prediction modes used to generate the first level predictor, only the first level predictor is used for intra prediction of the pixel-- has been inserted;

	Claims 2, 3, 6, and 8-10 have been deleted;
	Claim 4, line 1, “Withdrawn“ has been changed to --Original--;
“3” has been changed to --1--;
	Claim 5, line 1, “Withdrawn“ has been changed to --Original--;
“3” has been changed to --1--;

“6” has been changed to --1--;
	Claim 11, line 1, “Withdrawn“ has been changed to --Original--;
“3” has been changed to --1--;
	Claim 12, line 1, “Withdrawn“ has been changed to --Original--;
“3” has been changed to --1--;
	Claim 13, line 1, “Withdrawn“ has been changed to --Original--; and
“3” has been changed to --1--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419